NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                        NOV 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 LOREN J. LARSON, Jr.,                              No. 15-35544

                   Plaintiff-Appellant,             D.C. No. 3:14-cv-00043-RRB

   v.
                                                    MEMORANDUM*
 STATE OF ALASKA, Department of
 Corrections; AMY RABEAU,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Alaska
                     Ralph R. Beistline, District Judge, Presiding

                           Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Loren J. Larson, Jr., an Alaska state prisoner, appeals pro se from the district

court’s summary judgment in his action under the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”). We have jurisdiction under 28 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We reverse and remand.

      Defendants do not dispute on appeal that the policy regarding non-

removable wristband identification imposed a substantial burden on Larson’s

religious exercise. The sole issue on appeal is whether the district court properly

granted summary judgment when it found that defendants established that the non-

removable wristband identification was the least restrictive means of furthering the

compelling governmental interest in security. However, defendants submitted the

declaration of L. Dean Marshall explaining that “some inmates, such as those

inmates who serve on work crews or on special projects,” still wear removable

identification tags. The declaration does not indicate whether the security concerns

underlying the wristband identification requirement are inapplicable to the

individuals allowed to wear removable identification tags. Thus, the record shows

a genuine dispute of material fact as to whether the non-removable wristband

identifications are the least restrictive means. See 42 U.S.C. § 2000cc-1(a) (stating

that under RLUIPA, “[n]o government shall impose a substantial burden on the

religious exercise” of a prisoner unless the government establishes that the burden

furthers “a compelling governmental interest” and does so by “the least restrictive

                                          2                                   15-35544
means”). Accordingly, we reverse summary judgment for defendants and remand

for further proceedings.

      REVERSED and REMANDED.




                                     3                                15-35544